Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19       PageID.1   Page 1 of 27



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ANDRE L. CLARK,

      Plaintiff,
                                                   Case No.
v.                                                 Hon.

FORD MOTOR COMPANY,
a Delaware corporation, and the
FORD MOTOR COMPANY
GENERAL RETIREMENT PLAN,
a qualified defined benefit plan,

      Defendants.
_________________________________________________________________/
JOHN JOSEPH CONWAY (P56659)
JOHN J. CONWAY, P.C.
Attorney for Plaintiff
26622 Woodward Ave., Suite 225
Royal Oak, MI 48067
313-961-6525
jj@jjconwaylaw.com
_________________________________________________________________/
                                   COMPLAINT

      PLAINTIFF ANDRE L. CLARK, by his attorneys, JOHN J. CONWAY, P.C.,

and for his Complaint against DEFENDANTS FORD MOTOR COMPANY, a

Delaware corporation, and the FORD MOTOR COMPANY GENERAL

RETIREMENT PLAN, a qualified defined benefit plan, states as follows:

           I.       NATURE OF THE ACTION AND JURISDICTION

      1.        This civil action is brought under the Employee Retirement Income
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19                  PageID.2     Page 2 of 27



Security Act of 1974 (“ERISA,”) 29 U.S.C. § 1001 et seq., regarding various

breaches and violations of the Act, and to compel the Defendants to provide

promised retirement benefits to the Plaintiff in the amounts and at the levels

promised, for injunctive relief, recovery and relief for surcharge and unjust

enrichment, costs, and attorney fees incurred due to the Defendants’ failure to do

so.1

       2.     This Court has jurisdiction pursuant to ERISA Section 502(e)(1), (f),

29 U.S.C. § 1132(e)(1), (f), and 28 U.S.C. § 2201, and Plaintiff has exhausted all

required administrative remedies, or such remedies are futile, or the appeal is

“deemed denied” according to the U.S. Department of Labor Regulations,

specifically 29 C.F.R. § 2560.503-1.

       3.     Venue is proper in this District pursuant to ERISA Section 502(e)(2),

29 U.S.C. § 1132(e)(2), since Defendants’ breaches took place in this jurisdiction;

Defendants conduct and transact business in this jurisdiction; and Plaintiff resides in

this jurisdiction. Additionally, Plaintiff seeks declaratory relief pursuant to 28 U.S.C.

§ 2201.

                                      II.     THE PARTIES

       4.     Plaintiff Andre L. Clark (“Plaintiff” or “Mr. Clark”) is currently an


1
  ERISA is principally codified at 29 U.S.C. § 1001 et seq. Many authorities (including some
judicial opinions) cite only to the statute or the codification. For the Court’s and the parties’
convenience, this Complaint uses parallel citations to both.
                                               2
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19          PageID.3   Page 3 of 27



employee of Defendant Ford Motor Company. Plaintiff is also a “participant” within

the Ford Motor Company General Retirement Plan.

      5.     Defendant Ford Motor Company (“Defendant Ford” or “Ford”) is a

Delaware corporation. Ford is the Plaintiff’s “employer,” as that term is used in

ERISA, 29 U.S.C. § 1002(5), as well as the “plan sponsor” of the Plaintiff’s

employee pension plan, as that term is defined by ERISA, 29 U.S.C. § 1002(16)(B).

Defendant is also “Plan Administrator,” as that term is defined by ERISA, 29 U.S.C.

§ 1002(16)(A)(i).

      6.     Defendant Ford Motor Company General Retirement Plan (the “Plan”)

is an “employee benefit pension plan” as that term is defined in ERISA Section

3(2)(A), 29 U.S.C. § 1002(2)(A), and is the entity through which pension benefits

are or may be paid to Plaintiff.

      7.     The Plan defendant is a necessary party to accord the full relief sought

herein.

      8.     Defendants are “fiduciaries,” as defined by ERISA, as they are

responsible for determining the eligibility of participants and beneficiaries for

benefits under the Plans under ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

      9.     All or a part of the wrongful conduct and/or transactions described

herein occurred within the State of Michigan, and more specifically, in this District,

where Defendants are regularly engaged in commerce and conduct business.


                                          3
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19           PageID.4   Page 4 of 27



      10.     All documents referenced herein are in the possession of Defendants.

                           III.   GENERAL ALLEGATIONS

      11.     Plaintiff realleges all preceding paragraphs.

      12.     Plaintiff is, and was, at all relevant times, a “participant” within the

meaning of the Employment Income Security Act of 1974 (“ERISA.”)

      13.     Plaintiff’s participation status was provided through his employment

with Defendant Ford.

      14.     On December 14, 1986, Plaintiff became employed with Defendant

Ford Motor Company, under the Vehicle Operations Manufacturing Engineering

department.

      15.     With more than 32 years of continuous employment, Plaintiff has been

a consistent, critical element in Ford’s automotive performance.

      16.     Plaintiff’s dedication to Ford is not encompassed in merely the amount

of time he has been employed with the company – Plaintiff has given Ford his entire

work life, sacrificing time with his family and loved ones to ensure Ford maintained

its automotive market-position.

      17.     Shortly into Plaintiff’s employment, he developed a portable coordinate

measurement machine, which utilized a new, proprietary process for measuring

vehicles in the automotive industry.

      18.     This was a precision measuring system in which Ford saw great


                                           4
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19            PageID.5    Page 5 of 27



promise, and which was so innovative it was featured in the Manufacturing

Engineering magazine, along with an interview with the Plaintiff. See, Exhibit 1.

         19.   In March 1991, Ford asked Plaintiff to move to Atlanta, Georgia to

develop the precision measuring system at the Atlanta Assembly Plant.

         20.   Plaintiff did so, uprooting his family and living in Atlanta for three

years.

         21.   In 1994, Plaintiff returned to Detroit, however a few years later, in

1998, Plaintiff was again asked to relocate, this time to Genk, Belgium, to launch

the “Transit,” with the promise of a promotion to relocate and then another when he

returned.

         22.   Plaintiff was promoted when he relocated to Europe; however, he never

received another promotion upon his return to Detroit in 2001.

         23.   Upon returning to Detroit, Plaintiff was essentially told that Ford

needed him ‘to do it again,’ and he accepted an assignment with an out-of-town

launch team in Kansas City.

         24.   In 2003, Plaintiff moved on from Kansas City to lead the launch of the

Aviator in St. Louis.

         25.   Plaintiff was stationed at the St. Louis Assembly Plant until the plant

was closed in 2004.

         26.   Plaintiff was able to return to Detroit, Michigan for a brief period until


                                            5
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19           PageID.6   Page 6 of 27



he was again transferred out of state to Chicago, Illinois, to lead the launch of the

Lincoln MKS, beginning in 2007.

        27.   Plaintiff returned to Michigan from Chicago in 2009 and his base of

operations has been within the state of Michigan ever since.

        28.   Plaintiff has, time and again, exhibited total dedication to this company

during his lengthy tenure.

        29.   Plaintiff has given his entire work life to Defendant Ford and sacrificed

significant portions of his family life to serve this company.

        30.    In return, one of the primary promises which was extended Plaintiff

was the ability to retire securely.

        31.   In furtherance of such, at the beginning of Plaintiff’s employment, he

elected to participate in the Contributory Service Fund (“CSF”) which would deduct

1.5% from each of Plaintiff’s paychecks and place those funds into the CSF on Mr.

Clark’s behalf, drawing, as of Plan year 2018, “120% of the Federal mid-term rate

in effect on January 1st of the year.”

        32.   Upon information and belief, deductions were taken from Mr. Clark’s

paycheck, in accordance with the CSF, from his first paycheck received in 1986 until

2004.

        33.   Plaintiff participated continuously in the CSF and at no time ever

ceased his participation.


                                           6
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19             PageID.7   Page 7 of 27



       34.   At no point in his tenure did Plaintiff ever elect to “opt-out” from the

CSF.

       35.   In June 2017, Ford offered an opportunity to retire to select employees

under what was termed the “Special Incentive Program” (“SIP”).

       36.   Under the SIP offer, which was essentially an early retirement “buyout”

program, an employee who elected to retire would receive 18 months of salary in

addition to any other retirement benefits available to them.

       37.   For Plaintiff, this offer amounted to at least an additional $200,000.00

in value upon electing retirement.

       38.   After review of the SIP offer, Plaintiff decided to elect to retire under

its terms.

       39.   Plaintiff placed a call to the National Employee Services Center

(“NESC,”) Ford’s in-house benefit management company at the time, requesting

pension calculations for his retirement, a standard practice.

       40.   Plaintiff, after reviewing his projected retirement fund calculations,

discovered the amounts differed considerably from that which he had projected

based on his contributions and service.

       41.   After carefully scrutinizing the calculations, Plaintiff identified the

difference as being primarily attributable to the fact that contributions to the CSF

ceased sometime in 2004 – along with any contributory service credit accrual.


                                          7
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19           PageID.8   Page 8 of 27



       42.    Plaintiff placed another call with the NESC, who informed him that its

records were showing that he had “opted-out” of the CSF in 2004, a process which

Plaintiff was informed required his submission of an “opt-out card,” signed by him

as the Participant.

       43.    It was also during this call that the NESC representative informed

Plaintiff that they had a copy of his signed opt-out card and would forward that to

him.

       44.    The sudden discovery of this error was problematic considering

Plaintiff’s SIP Package election-revocation deadline, which ran on July 31, 2017.

       45.    On July 24, 2017, Mr. Clark notified the NESC, by email, of the

impending revocation deadline and the resultant urgency to a resolution of the CSF

matter.

       46.    On July 25, 2017, Plaintiff sent a follow-up email to Ford Human

Resources (“HR”) that he would likely not receive a response from the NESC in

time for appropriate action to be taken in the event of a denial.

       47.    On July 31, 2017, Plaintiff met with Mr. Adam Blake, Ford’s HR

representative for the Vehicle Operations Manufacturing Engineering (“VOME”)

department.

       48.    Mr. Blake informed Plaintiff that if he wanted to retire under the SIP

offer, he would be accepting his current pension calculations as they were, however


                                          8
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19         PageID.9    Page 9 of 27



if he revoked his election of the SIP offer, and remained employed with Ford, they

would ‘work on fixing it.’

      49.   Plaintiff was left with little recourse but to withdraw his acceptance of

the SIP offer and, on July 31, 2017, he signed the Revocation of Special Incentive

Program Group Waiver and Release Agreement.

      50.   At that point in time, Plaintiff also submitted a claim to Ford HR for

the CSF contributions, credits, and interest from the period which he was mistakenly

withdrawn from the program up to the present.

      51.   Ford, and/or its agents’ actions, in the position of a fiduciary, amounted

to advising Plaintiff to forego retirement under the SIP offer so that the CSF issue

could be resolved.

      52.   Rather than receive an expedited decision, as Ford HR had suggested

may occur, Plaintiff did not even receive acknowledgment of the receipt of his claim

until August 7, 2017.

      53.   In August of 2017, corresponding with Ford’s acknowledgment of

receipt of Plaintiff’s claim for missing CSF contributions, without further

explanation, CSF deductions from Plaintiff’s paychecks resumed, in the amount of

$163.71 per paycheck.

      54.   Neither Defendant Ford, nor the NESC, provided any further

explanation to Plaintiff as to why, from some point in time during 2004 until August


                                         9
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19        PageID.10   Page 10 of 27



of 2017, deductions were not taken out of his paychecks, or why deductions had

suddenly resumed.

      55.    Near the end of October or the beginning of November 2017, Plaintiff

spoke with an NESC representative regarding the status of his claim for CSF

contributions and was only informed that the claim was still open and in process.

      56.    A retirement buy-out package similar to the SIP offer was being offered

to select Ford employees, including Plaintiff, in June 2018.

      57.    Upon learning of this new buy-out package, Plaintiff, again, followed

up with the NESC regarding the status of his claim and was informed that his claim

had been closed, yet there was no available reason, final response, or other

explanation related to the closure.

      58.    On July 18, 2018, Plaintiff received a call from Mr. Ken Mitchell,

Defendant Ford’s pension manager, informing him that a letter denying his claim for

CSF contributions had been issued in December of 2017 or January of 2018 (the

“Initial Claim Denial Letter.”)

      59.    Plaintiff explained to Mr. Mitchell that he never received the Initial

Claim Denial Letter, it had not been uploaded to the NESC portal, as was customary

for employee benefits-related correspondence, nor had the NESC ever mentioned its

existence – in fact there was nothing to suggest an NESC representative was ever

aware of such a letter.


                                         10
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19        PageID.11   Page 11 of 27



      60.    The following day, Plaintiff followed up with the NESC, hoping to gain

access to the Initial Claim Denial Letter.

      61.    The NESC informed him that they still did not have access to any letter

regarding a determination of his claim for CSF contributions.

      62.    NESC representatives even asked Plaintiff to upload the Initial Claim

Denial Letter through the NESC portal if he ever received it.

      63.    On August 15, 2018, Plaintiff emailed a chronology of events to Mr.

Mitchell, copying Mr. Blake.

      64.    The Initial Claim Denial Letter, received by Plaintiff at some point in

time between his July 18, 2018 discussion with Mr. Blake and his August 15, 2018

email to Mr. Mitchell, fails to set forth any discussion of Ford’s investigatory

findings regarding the cessation of CSF deductions or contributions on Plaintiff’s

behalf.

      65.    Furthermore, the Initial Claim Denial Letter merely summarily states

that Defendant Ford’s “records indicate that you stopped contributing to the Plan on

April 1, 2004. Therefore, we cannot grant you Contributory Service for any period

in which contributions were not made to the Plan.”

      66.    Possibly, in response to Plaintiff’s August 15, 2018 email, Ford quickly

issued an Appeal Denial on September 6, 2018, which is a near duplicate of the

Initial Claim Denial Letter.


                                             11
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19       PageID.12    Page 12 of 27



      67.   Again, there is no record of this document ever being uploaded to the

NESC online portal.

      68.   Underscoring this fact, Plaintiff never received an actual copy of this

Appeal Denial until Ford mailed it to his legal counsel, received on March 6, 2019.

      69.   Plaintiff also submitted a 21-page summary of his employment history

with Ford, detailing not only the issues leading up to the claims in this Complaint,

but also several other actions on the part of Ford and/or its agents which deprived

him of career advancement opportunities and/or promised promotions.

      70. Plaintiff sought counsel after receiving a letter dated November 30, 2018

from Mr. Mitchell stating that the September 6, 2018 Appeal Denial was “final,

conclusive and binding….”

      71.   On January 21, 2019, Plaintiff’s counsel issued an ERISA request for

documents on behalf of Plaintiff to Defendant Ford.

      72.   Most, if not all, of the documents requested were required to be

supplied, by law, under ERISA Section 104, 29 U.S.C. § 1024, within 30 days.

      73.   On February 14, 2019, Plaintiff’s counsel’s office received a telephone

call from Ford’s outside counsel, requesting a two-week extension to enable a

complete response to the ERISA request for documents.

      74.   Plaintiff’s counsel granted the request for an extension, however also

communicated to Ford’s outside counsel that it lacked adequate documentation to


                                        12
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19         PageID.13    Page 13 of 27



establish any deadline for any ERISA appeal still available to Plaintiff, and that the

extension was contingent upon receiving confirmation from Ford of what date an

ERISA appeal may be due.

      75.    On March 6, 2019, Plaintiff’s counsel submitted an ERISA appeal on

behalf of Plaintiff to Ford.

      76.    Plaintiff reserved his rights to supplement and timely filed his appeal.

      77.    From the documentation available to Plaintiff’s counsel, March 6, 2019

was Plaintiff’s deadline to file an ERISA appeal.

      78.    That same day, Plaintiff’s counsel received the September 6, 2018

Appeal Denial Letter via mail from Defendant Ford.

      79.    On March 12, 2019, Plaintiff’s counsel received a response to its

ERISA request for documents.

      80.    On March 22, 2019, Plaintiff’s counsel received correspondence from

Ford confirming receipt of Plaintiff’s ERISA appeal and stating that his request “to

appeal will be heard at the next scheduled GRP Committee Meeting.”

      81.    Ford’s response to Plaintiff’s ERISA request for documents failed to

rectify any outstanding, missing documentation and/or procedural irregularities

presented by Ford’s administration of Plaintiff’s claim for pension benefits.

      82.    Nothing within the response evidenced, or even suggested, the

existence of any material even supporting an inference that Plaintiff ever opted out


                                         13
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19        PageID.14    Page 14 of 27



of the CSF.

       83.    Additionally, nothing within the response suggests an inquiry into the

existence of an opt-out card signed by Plaintiff was ever made, let alone evidences

the existence of such a card.

       84.    Ford’s written response to Plaintiff’s written request for “Any and all

evidence of [Plaintiff’s] ‘opting-out’ of the Contributory Service Credit portion of

the General Retirement Plan, including but not limited to a copy of a signed opt-out

card” is illustrative:

       “Not provided. This was not relied upon in, or otherwise
       submitted, considered, or generated in the course of, making the
       benefit determination.” (Emphasis added).
       85.    Furthermore, Plan documents included in Ford’s response to Plaintiff’s

ERISA request for documents indicate that the Retirement Committee’s (the

“Committee”) upholding of the denial of Plaintiff’s claim was contrary to the Plan’s

own terms.

       86.    The Plan states that the Committee “shall not, however, take any action

not uniformly applicable to all employees similarly situated.”

       87.    All communication from NESC representatives and Ford employees to

Plaintiff have suggested that an opt-out card is a necessary predicate for a

participant’s enrollment in the CSF to be halted.

       88.    Accordingly, through ratifying the denial of Plaintiff’s entitlement to


                                         14
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19         PageID.15    Page 15 of 27



missing CSF contributions and credits, despite the absence of an opt-out card, or any

other document evidencing Plaintiff’s election to opt-out of the CSF, the Committee

took an “action not uniformly applicable to all employees similarly situated” – i.e.,

it ratified the disenrollment of Plaintiff from the CSF entirely absent any evidence

of his election to opt-out.

      89.    All available documentation, as well as common sense, supports the

idea that Plan participants are not disenrolled from the CSF absent their active

election to opt-out.

      90.    Thus, some documentary evidence of a Plan Participant’s decision to

opt-out of the CSF is required to be considered prior to disenrolling a Participant

from the CSF.

      91.    With zero evidence presented to the Committee of Plaintiff’s decision

to opt-out of the CSF, it should have exercised its power, under the Plan, to “correct

any defect… or reconcile any inconsistency” and granted Plaintiff the entirety of his

CSF contributions and credits.

      92.    Rather, the Committee chose to deny Plaintiff pension benefits absent

fulfillment of the standard of proof which is required for similarly situated

employees.

      93.    More than a violation of the Plan terms, this also constitutes a violation

of ERISA Section 510, 29 U.S.C. § 1140.


                                          15
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19           PageID.16   Page 16 of 27



      94.    Also included with Ford’s response to Plaintiff’s ERISA document

request was an Employee Benefits Committee Inter Office Memo (the “Memo,”)

prepared in advance of the Committee’s September 2018 meeting, at which it

presumably chose to ratify the denial of Plaintiff’s claim.

      95.    The Memo confirms the fact that Plaintiff requested a copy of any opt-

out card bearing his signature.

      96.    To this date, Ford has also failed to provide a copy of any notification

sent to Plaintiff that he had been disenrolled from the CSF, or that it had received an

election from him to opt-out of the CSF, despite such documentation being

specifically requested in Plaintiff’s ERISA request for documents.

      97.    Accordingly, there is nothing in the Administrative Record to even

suggest that a notice of Plaintiff either electing to opt-out of, or that he had been

disenrolled from, the CSF was even generated, let alone sent to Plaintiff.

      98.    On April 11, 2019, after receipt of Ford’s ERISA demand response,

Plaintiff’s counsel sent a Supplement to Plaintiff’s ERISA Appeal (“Supplement”)

via facsimile and certified mail, marked “Urgent: For Immediate Review by the

Employee Benefits Committee.”

      99.    Shortly after transmission of Plaintiff’s Supplement, Plaintiff’s counsel

received correspondence, dated April 8, 2019, from Ford stating that the Committee

had “completed its review of your second appeal that was received on March 6,


                                          16
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19        PageID.17    Page 17 of 27



2019… [and] has ruled to deny your appeal….” (Hereafter referred to as the

“Second Appeal Denial”).

      100. Notably, despite stating that “Plan provisions do not permit you to

receive Contributory Service credit for the period during which [Plaintiff] chose not

to contribute to the Plan[,]” the Second Appeal Denial failed to provide any

discussion and/or documentation evidencing Plaintiff actually electing not to

contribute to the Plan.

      101. Nothing, in any correspondence or communication received by Plaintiff

from any of the Defendants, identifies a single provision within the Plan which

permits a Participant’s participation in the CSF to be unilaterally discontinued,

absent any election by a Participant, and without any communicated warning of the

pending termination or notification of an effective opt-out.

      102. Defendants have carried out a deliberate and coordinated policy to deny

Plaintiff his CSF benefits.

      103. Defendants’ actions, as plan sponsors, administrators and fiduciaries,

also constitute a violation of their fiduciary duties owed to Plaintiff to fairly and

properly construe and interpret the Plans’ language for the “exclusive purpose of

providing benefits to participants and beneficiaries” as is required of claims

administrators, insurers, and fiduciaries under ERISA Section 404(a)(1), 29 U.S.C.

§ 1104(a)(1).


                                         17
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19           PageID.18   Page 18 of 27



        104. Furthermore, Defendants’ actions in violation of their fiduciary duties

have caused Plaintiff to miss out on two separate retirement buy-out programs and

the resultant benefits of retiring under such programs.

        105. Defendants are laboring under an inherent structural conflict of interest.

              IV.      DEFENDANTS’ VIOLATIONS OF ERISA

        106. ERISA requires every employee benefit plan to provide for one or more

named fiduciaries who will have the “authority to control and manage the operations

and administration of the Plan” ERISA Section 402(a)(1), 29 U.S.C. § 1102(a)(1).

        107. At all relevant times, Defendant Ford was a “fiduciary” within the

scope of ERISA through its exercise of discretionary authority, control and

responsibility over the design, implementation and administration of the Plan.

        108. As a matter of policy, Ford has wrongfully refused to credit Plaintiff

with the entirety of contributions and credits promised to him under the CSF.

        109. Ford has intentionally misconstrued and/or ignored the terms of the

Plan.

        110. Ford has failed to provide any evidence in support of its claims decision

which asserts that Plaintiff elected to opt-out of the CSF.

        111. Instead, the real reason Ford does not want to credit Plaintiff with CSF

contributions and credits which reflect his entire employment history is that it would

be forced to admit administrative malfeasance.


                                          18
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19           PageID.19    Page 19 of 27



      112. Ford’s failure to provide evidence in support of its position constitutes

a failure to provide full and fair review of the decision to deny benefits, in violation

of ERISA Section 503(2), 29 U.S.C. § 1133(2).

      113. By administering the Plan in the manner described in this Complaint,

Ford has failed to exercise the utmost loyalty and care of a prudent person engaged

in similar activity under prevailing circumstances, in violation of ERISA.

      114. Plaintiff has exhausted all his administrative remedies.

                           COUNT I
      ACTION TO RECOVER FULL PENSION BENEFITS AGAINST
       DEFENDANT FORD UNDER ERISA SECTION 502(a)(1)(B),
                    29 U.S.C. § 1132(a)(1)(B)

      115. Plaintiff realleges all preceding allegations.

      116. Plaintiff is entitled to the proper credit and payment of pension benefits

under the terms of his Plan.

      117. Defendant Ford has failed to credit Plaintiff with the entirety of CSF

contributions and credits which he is entitled to, in accordance with the Plan and the

documents under which the Plan is administered.

      118. Defendant Ford has failed to properly interpret its own plan language,

despite Plaintiff’s satisfaction of the Plans’ eligibility requirements.

      119. Defendant Ford’s failure to credit Plaintiff with his promised benefits

is not based on a deliberate, principled reasoning process or substantial evidence, in

violation of the Plan terms and ERISA.
                                           19
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19         PageID.20     Page 20 of 27



       120. Further, Defendant Ford’s rationale offered in support of its denial of

Plaintiff’s claim for pension credit is not supported by the terms of the Plan and is a

violation of the Plan and ERISA.

       121. Defendant Ford has never supplied any documentation supporting its

inherently unreasonable position – i.e., that any employee would voluntarily opt out

of a generous benefits program which is a key part of their retirement.

       122. Defendant Ford’s decision is both incorrect and unreasonable.

       123. Defendant Ford is operating under an incurable conflict of interest.

       124. Accordingly, Plaintiff is entitled to immediate credit of full retirement

benefits and entitled to clarify and enforce his rights to payment of those benefits

through injunctive relief in accordance with the terms and guidelines of his Plan.

       WHEREFORE, Plaintiff requests legal and equitable relief set forth above,

including injunctive relief, in his favor and against Defendant Ford plus costs,

interest, and attorney fees, equitable disgorgement, declaratory relief, and any other

relief to which Plaintiff is entitled.

                             COUNT II
ACTION AGAINST DEFENDANTS UNDER ERISA SECTION 502(a)(3), 29
          U.S.C. § 1132(a)(3) FOR EQUITABLE RELIEF

       125. Plaintiff realleges all preceding paragraphs.

       126. Plaintiff was promised, had earned, and was entitled to promised

pension benefits, specifically contributions and credits under the “CSF.”


                                          20
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19        PageID.21    Page 21 of 27



        127. Defendant Ford knew, or should have known, that a long-tenured

employee such as Plaintiff would be making retirement decisions based on

information supplied to him by his plan.

        128. When it came time to irrevocably acknowledge and account for those

earned contributions, credits, and interest, Defendant Ford falsely claimed that

Plaintiff had requested an opt-out of the CSF.

        129. Those representations were false when made as Defendant Ford has

provided zero evidentiary support for its contention that Plaintiff opted-out of the

CSF.

        130. Defendant Ford’s Retirement Benefit Committee, sitting in the role of

a fiduciary, upon review of Plaintiff’s claim for benefits, chose to willfully ignore

the lack of evidence of Plaintiff opting-out of the CSF – i.e., nothing suggests an

inquiry was even made as to what documentation reflects that Plaintiff ever chose to

opt-out of the CSF.

        131. Rather, the only explanation is that Plaintiff was (somehow)

unilaterally disenrolled from the CSF at some point in time around April 1, 2004.

        132. In other words, Plaintiff’s participation in the CSF was terminated in a

manner which violated the terms and self-described administrative procedures of the

Plan.

        133. Furthermore, Defendant Ford’s failure to rectify the issue promptly, or


                                           21
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19           PageID.22    Page 22 of 27



even within a two-year time frame, and ultimate refusal, has caused Plaintiff to

forego enrollment in two separate buy-out programs.

      134. Defendants have been unjustly enriched by Ford’s improper actions –

their liability and required contributions under the CSF and multiple retirement buy-

out programs were reduced as they simultaneously secured considerable,

international contributions from an employee whose service spans three-decades.

      135. Owing to Defendant Ford’s breaches of its duties as described herein,

Plaintiff has been harmed, continues to be harmed, and will be harmed in the future,

due to the acts or omissions detailed above.

      136. Therefore, Plaintiff respectfully requests, among other things, (1) the

Court declare the Defendants have been unjustly enriched at the expense of Plaintiff

and issue an order compelling Defendants to immediately credit, pay over or return

to Plaintiff those benefits he earned while in the Plan, (2) that the Court declare

Plaintiff entitled to retroactively elect the benefit plan offerings under the SIP and

issue an order compelling Defendants to immediately credit, pay over or return to

Plaintiff those benefits he would have been entitled to had he been able to finalize

his election to retire under the SIP, and (3) provide other appropriate equitable relief

necessary to redress Defendants’ violations and to enforce the law and the Plan.

      WHEREFORE, Plaintiff requests equitable relief set forth above, including

injunctive relief, in his favor and against Defendants plus costs, interest, and attorney


                                           22
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19         PageID.23    Page 23 of 27



fees, equitable disgorgement, declaratory relief, and any other relief to which

Plaintiff is entitled.

                          COUNT III
     ACTION UNDER ERISA SECTION 502(a), 29 U.S.C. § 1132(a) FOR
       BREACH OF FIDUCIARY DUTY AGAINST DEFENDANTS

       137. Plaintiff realleges all preceding paragraphs.

       138. Plaintiff was entitled to a fair and proper administration of his benefit

plan by Defendants, all of whom are fiduciaries under ERISA.

       139.    Defendants are laboring under an inherent conflict of interest owing to

their actions with respect to Plaintiff in connection with their liabilities under the

Plan, the CSF, and the SIP.

       140. Defendants have breached their fiduciary duties to Plaintiff and/or

aided and abetted a breach of duties to Plaintiff.

       141. Defendants should be held personally liable for surcharge and unjust

enrichment, as well as legally responsible for breaching their duties to Plaintiff for

the conduct alleged herein.

       WHEREFORE, Plaintiff requests full legal and equitable relief, including

injunctive relief and surcharge, against Defendants plus costs, interest, and attorney

fees, equitable disgorgement, declaratory relief, and any other relief to which

Plaintiff is entitled.




                                          23
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19           PageID.24   Page 24 of 27



                               COUNT V
   ACTION AGAINST DEFENDANTS UNDER ERISA SECTION 502(a),
          29 U.S.C. § 1132(a) FOR EQUITABLE ESTOPPEL

       142. Plaintiff realleges all preceding paragraphs.

       143. Defendants made a series of material misrepresentations to the Plaintiff

concerning his rights under his benefit plan.

       144. Based on these material misrepresentations and admissions, Defendants

induced justifiable reliance and/or a change in the legal position of the Plaintiff.

       145. Defendants’ statements, and those of their agents, were clear and

definite.

       146. Allowing the Defendants to avoid responsibility or liability for their

representations would be inequitable.

       147. Accordingly, Defendants should be equitably estopped from denying

that they are responsible for liability for all sums owed to Plaintiff.

       WHEREFORE, Plaintiff requests full relief under ERISA, including

appropriate equitable relief, injunctive relief against Defendants plus costs, interest,

and attorney fees, equitable disgorgement, declaratory relief, and all other relief to

which Plaintiff is entitled.

                            COUNT VI
            ACTION UNDER ERISA SECTION 510, 29 U.S.C. § 1140
                   INTERFERENCE WITH BENEFITS

      148. Plaintiff realleges all preceding paragraphs.


                                           24
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19          PageID.25    Page 25 of 27



      149. Defendants insure and administer an ERISA qualified defined benefit

plan under which Plaintiff is a Participant.

      150. Plaintiff met the Plan’s coverage and eligibility provisions.

      151. Plaintiff attempted to file a claim for correction of earned pension

credits with the Plan.

      152. Defendants, their agents, and delegated fiduciaries, acted with the intent

to discriminate against Plaintiff in the provision of benefits and/or acted with the

intent to interfere with and/or deprive Plaintiff of his benefits in violation of the

ERISA statute and its protections thereunder and/or administered the Plan and

rendered a final and binding benefits determination thereunder in a manner which

was discriminatory and contrary to the terms of the Plan itself.

      153. The Plan itself specifically states that the Committee is not to “take any

action not uniformly applicable to all employees similarly situated.”

      154. This is a logical limitation on the Committee’s decision-making – an

action which is not uniformly applicable to all other employees constitutes prima

facie discrimination.

      155. Plaintiff is entitled to full compensatory and equitable relief as a result

of these actions.

      WHEREFORE, Plaintiff requests judgment against Defendants adjudging

that his right to benefits was interfered with, retroactive claims processing, all other


                                          25
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19            PageID.26     Page 26 of 27



relief, interest, attorney fees, and all other appropriate relief, including reinstatement,

to which this Court deems just.

                               RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests:

       1.      An order compelling Defendant to credit Plaintiff forthwith the full

amount of Contributory Service Fund contributions and credits due to him, including

interest any such contributions and credits would have generated from their date of

origination; and any and all such other legal or equitable relief as may be just and

appropriate;

       2.      An accounting and award of all benefits lost to date as a result of

Plaintiff’s inability to elect retirement under the Special Incentive Program and all

costs and fees associated with pursuing that accounting;

       3.      An award of reasonable attorneys’ fees and costs pursuant to ERISA

Section 502(g)(1), 29 U.S.C. § 1132(g)(1) for having to bring this claim; and

       5.      Any and all such other legal or equitable relief as may be just and

appropriate.



                [SIGNATURES CONTINUED ONTO NEXT PAGE]




                                            26
Case 2:19-cv-11410-PDB-RSW ECF No. 1 filed 05/13/19   PageID.27   Page 27 of 27



                                   Respectfully submitted,

                                   JOHN J. CONWAY, P.C.
                                   Attorneys for Plaintiff
                             By:   /s/John J. Conway
                                   John J. Conway
                                   26622 Woodward Ave., Suite 225
                                   Royal Oak, Michigan 48067
                                   (313) 961-6525
                                   jj@jjconwaylaw.com
                                   P56659
Dated: May 13, 2019




                                     27
